DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           JOHN CHAPMAN,
                              Appellant,

                                    v.

 U.S. BANK NATIONAL ASSOCIATION AS TRUSTEE, SUCCESSOR IN
  INTEREST TO BANK OF AMERCA, NATIONAL ASSOCIATION AS
    TRUSTEE AS SUCCESSOR BY MERGER TO LASALLE BANK,
NATIONAL ASSOCIATION, AS TRUSTEE FOR WASHINGTON MUTUAL
       MORTGAGE PASS-THROUGH CERTIFICATES WMALT
                     SERIES 2006-AR9,
                         Appellee.

                              No. 4D17-3179

                              [May 24, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; William L. Roby, Judge; L.T. Case No. 43-2009-CA-
000110.

   John Chapman, Palm City, pro se.

   Karin L. Posser and William L. Grimsley of McGlinchey Stafford,
Jacksonville, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.